376 U.S. 339 (1964)
SHUTTLESWORTH
v.
CITY OF BIRMINGHAM.
No. 168.
Supreme Court of United States.
Argued February 27, 1964.
Decided March 9, 1964.
CERTIORARI TO THE COURT OF APPEALS OF ALABAMA.
Jack Greenberg argued the cause for petitioner. With him on the brief were James M. Nabrit III, Peter A. Hall and Orzell Billingsley, Jr.
J. M. Breckenridge argued the cause and filed a brief for respondent.
PER CURIAM.
The judgment of the Court of Appeals of Alabama is reversed. Cole v. Arkansas, 333 U. S. 196; Williams v. Georgia, 349 U. S. 375.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.